Case 1:13-cv-00392-JB-N Document 290 Filed 07/02/21 Page 1 of 4                       PageID #: 3773




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA, ex rel.,
 LORI L. CARVER,

         Plaintiff,
                                                               Civil Action No. 13-392-JB-N
 v.

 PHYSICIANS PAIN SPECIALISTS OF
 ALABAMA, P.C., et al.,

         Defendant.


                                    JOINT STATUS REPORT

        The United States of America, by and through its attorney, Sean P. Costello, United

 States Attorney for the Southern District of Alabama, and Relator Lori Carver, by and through

 her counsel Richard Holston, Gregory Vaughan, and Peter Mackey, report the current status of

 this matter to the Court pursuant to this Court’s June 24, 2021, Order [Doc. 288, PageID.3752].

 This report is jointly filed, but the positions of Relator and the United States are not in accord as

 is set forth below.

        1.      Following the parties’ previous status reports on April 1, 2021, [Docs. 285,

 PageID.3676; Doc. 286, PageID.3683], AUSA Jones sent Relator’s counsel two emails

 explaining the restitution awards in the Court’s orders [1:15-cr-00088, Doc. 663, PageID.9528,

 and Doc. 665, PageID.9554]. Specifically, on April 9, 2021, AUSA Jones sent to the above-

 named Relator’s counsel an email containing a spreadsheet that showed, in step-by-step fashion,

 how each of Medicare’s restitution award amounts was calculated from data provided by

 Medicare prior to Couch’s and Ruan’s sentencings. Also, AUSA Jones identified the two

 individuals at Medicare that provided the supporting data (Tathiane Flint of Cahaba Government



                                                   1
Case 1:13-cv-00392-JB-N Document 290 Filed 07/02/21 Page 2 of 4                      PageID #: 3774




 Benefits, and Tonya Farmer (née Calquhoun) of Health Integrity NBI Medic) and provided

 documentation of the supporting data used in the calculation. A copy of this April 9, 2021, email

 (with attachments) is provided with this Report as Exhibit USA-1 [Doc. 289, PageID.3755-

 3765].

          2.    On April 12, 2021, AUSA Jones sent to the above-named Relator’s counsel

 another email with a second spreadsheet, this time explaining, in step-by-step fashion, how each

 of Defense Health Agency’s (Tricare’s) restitution award amounts was calculated and identifying

 Tom Coufal as the individual at Defense Health Agency who had provided the supporting data.

 AUSA Jones pointed out that he was unable to provide the supporting data for this spreadsheet

 due to HIPAA privacy considerations. A copy of this April 12, 2021, email (with attachments) is

 provided with this Report as Exhibit USA-2 [Doc. 289, PageID.3766-3769].

          3.    On April 27, 2021, Relator filed and served her requests for written testimony

 from the three individuals AUSA Jones identified. [Doc. 287, PageID.3689-3751]. Specifically,

 Relator asked each of the witnesses if the restitution amounts in the Court’s orders were “the

 correct amount of damages attributed to” each of their agencies. [Id., PageID.3696, 3716, 3736].

          4.    On June 10, 2021, the parties engaged in a teleconference attended by Mr.

 Holston on behalf of Ms. Carver and Lori Bellan (Office of the General Counsel - CMS

 Division, U.S. Department of Health & Human Services), Leslie Greer (Office of General

 Counsel, Defense Health Agency), and AUSA Jones for the United States, regarding Relator’s

 requests for written testimony. 1 At the conclusion of the call, AUSA Jones indicated that he

 would issue a letter as an initial response to the requests and request a status hearing before the

 Court regarding the scope of the written requests.


    1
    AUSA Jones states in his June 25, 2021, letter that Suzanne D’Aquila (Investigator,
 USAO-SDAL) attended this teleconference as well, but this is not correct – she did not attend.

                                                   2
Case 1:13-cv-00392-JB-N Document 290 Filed 07/02/21 Page 3 of 4                      PageID #: 3775




         5.       On June 25, 2021, AUSA Jones sent the promised response letter to Relator’s

 counsel. A copy of this June 25, 2021, letter is provided with this Report as Exhibit USA-3 [Doc.

 289, PageID.3770-3772]. On that same day, the Court issued its Order requiring the parties to

 file this joint status report.

         6.       The parties believe that additional guidance from the Court regarding the

 direction and utility of the testimony Relator seeks will advance this case toward entry of a

 proper default judgment, and therefore respectfully request a status hearing before the Court.

 AUSA Jones will be out of the state July 16, 2021, until July 27, 2021, and respectfully requests

 a setting outside of those dates.

         7.       Relator additionally reports as follows:

                  a. Mrs. Carver’s position is simple - the government is conflating the issue now

                      before the Court with an issue yet to be presented. To explain, the government

                      now asserts that she is required to match up specific damages sought in this

                      default judgment with specific damages claimed as restitution or forfeiture in

                      the criminal case, and must do so before the entry of a default judgment. This

                      “match up” 2 issue is not yet before the Court because the government

                      objected to Mrs. Carver’s efforts to do so more than a year ago. Back then, the

                      government took the exact opposite position - that a default judgment had to

                      be entered first before the “matching” issue would be ripe. The government

                      offers no explanation for its change in position.

                  b. Undersigned counsel (at least for Mrs. Carver) understood from the previous

                      status conference that the Court wanted some assurance that the damages


     2
       This is really the issue of whether or not the defaulting defendants are entitled to claim a
 credit in the civil action for assets seized in the criminal action.

                                                    3
Case 1:13-cv-00392-JB-N Document 290 Filed 07/02/21 Page 4 of 4                       PageID #: 3776




                    submitted and entered in the criminal case were accurate, and therefore could

                    be relied upon as damages sustained by the federal government for purposes

                    of entering a default judgment here. Accordingly, the veracity of those

                    claimed damages was the subject of the depositions upon written questions

                    submitted by Mrs. Carver. The government’s counsel obviously has a

                    different understanding.

                c. Counsel for Mrs. Carver does agree that a hearing is necessary at this point to

                    clarify the issues presently before the Court, and the issues that need to be

                    presented to the Court.

                                                       Respectfully submitted,

                                                       SEAN P. COSTELLO
                                                       UNITED STATES ATTORNEY

                                                   By: /s/ Keith A. Jones
                                                      Keith A. Jones
                                                      Assistant United States Attorney
                                                      63 South Royal Street, Suite 600
                                                      Mobile, Alabama 36602
                                                      Telephone: (251) 415-7206
                                                      Email: keith.jones2@usdoj.gov



                                  CERTIFICATE OF SERVICE

         I certify that on July 2, 2021, the foregoing was electronically filed with the Clerk of the
 Court using the CM/ECF system, which will send notification of such filing to all counsel of
 record.


                                                       /s/ Keith A. Jones
                                                       Keith A. Jones
                                                       Assistant U.S. Attorney




                                                   4
